Case 3:20-cv-00867-RDM-CA Document 22 Filed 10/15/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL FEATHER-GORBEY, : Civil No. 3:20-cv-867
Plaintiff . (Judge Mariani)
Vv. .
FEDERAL BUREAU OF PRISONS, ef al,
Defendants .
MEMORANDUM
Plaintiff, Michael S. Owl Feather-Gorbey (“Gorbey’), a federal inmate incarcerated at
the United States Penitentiary, Lewisburg, Pennsylvania (“USP-Lewisburg”), commenced
this Bivens’, 28 U.S.C. § 1331, action in the United States District Court for the District of
Columbia. (Doc. 1). On May 27, 2020, the action was transferred to the United States
District Court for the Middle District of Pennsylvania. (Doc. 5). Gorbey has submitted an
application (Doc. 15) to proceed in forma pauperis. Gorbey is a prolific filer who is subject
to the three-strikes provision set forth in 28 U.S.C. § 1915(g). Accordingly, he may not
proceed in forma pauperis unless he was in imminent danger of serious physical injury at

the time he filed his complaint. Abdul-Akbar v. McKelvie, 239 F.3d 307, 310-11 (3d Cir.

 

‘Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
Bivens stands for the proposition that “a citizen suffering a compensable injury to a constitutionally
protected interest could invoke the general federal-question jurisdiction of the district courts to obtain an
award of monetary damages against the responsible federal official.” Butz v. Economou, 438 U.S. 478,
504 (1978).
Case 3:20-cv-00867-RDM-CA Document 22 Filed 10/15/20 Page 2 of 6

2001) (en banc). In support of his allegations of imminent danger, Gorbey filed a motion
(Doc. 19) to present new facts, along with a supporting brief (Doc. 20), and a statement of
facts (Doc. 21). The Court will grant Gorbey’s motion (Doc. 19) to present new facts and
consider the newly asserted claims of imminent danger (Doc. 21).

After review of the complaint and statement of facts, the Court finds that Gorbey has
not sufficiently alleged or shown that he is in imminent danger of serious bodily harm.
Accordingly, the application to proceed in forma pauperis will be denied, and this action will
be stayed pending receipt of the full filing fee.

I. Allegations of the Complaint and Allegations of Imminent Danger

In the complaint, Gorbey alleges that the Bureau of Prisons’ (“BOP”) inmate
discipline process and administrative remedy program are unconstitutional, that Defendants
interfered with his access to the courts, “den[ied] him the right to self-defense’, that he is
subjected to “subhuman conditions” at USP-Lewisburg, and that the BOP drug tests are
unconstitutional. (Doc. 1, pp. 1-20). Gorbey also alleges that he did not receive proper
medical treatment for his glaucoma, he is assigned to a top bunk despite suffering from
chronic injuries, he is housed in a small cell without a duress button, and he is exposed to
lead paint and excessive lighting. (/d. at pp. 18-19).

In his statement of facts, Gorbey asserts that he is in imminent danger of serious
physical injury because BOP officials abused the inmate discipline process and failed to

protect him from assault, and thwarted his efforts to exhaust his administrative remedies.
Case 3:20-cv-00867-RDM-CA Document 22 Filed 10/15/20 Page 3 of 6

(Doc. 21). Gorbey further asserts that BOP staff improperly denied his administrative
remedy wherein he alleged that staff members attempted to murder him by exposing him to
COVID-19. (/d. at p. 4).

For relief, Gorbey seeks “$9,500,00.00 cash’, revision of the BOP inmate discipline
process, the administrative remedy program, and the inmate legal mail procedures, he
requests that the BOP “keep [him] safe” and allow him to defend himself, that all staff follow
BOP policy and procedure, and he seeks restoration of his good time credits. (Doc. 1, pp.
21-22).

Il. Discussion

Pursuant to 28 U.S.C. § 1915(g), a prisoner, who on three or more prior occasions
while incarcerated, has filed an action or appeal in federal court that was dismissed as
frivolous, malicious, or for failure to state a claim upon which relief may be granted, must be
denied in forma pauperis status unless he was in imminent danger of serious physical injury
at the time that the complaint was filed. Abdul-Akbar, 239 F.3d at 310-11. Gorbey has had
more than three prior actions or appeals dismissed as frivolous, malicious, or for failing to
state a viable claim. See Gorbey v. The Federal Bureau of Alcohol, et al., Civil No. 5:11-cv-
126 (N.D. W. Va. March 14, 2012) at (Doc. 26) (noting that Gorbey has filed eleven cases
that have been dismissed as frivolous or for failure to state a claim upon which relief can be
granted); Gorbey v. Federal Bureau of Prisons, et al., Civil No. 5:10-cv-309 (M.D. Fla. 2010)

at (Doc. 4) (imposing three strikes bar and citing previous strikes incurred by Gorbey);
Case 3:20-cv-00867-RDM-CA Document 22 Filed 10/15/20 Page 4 of 6

Gorbey v. District of Columbia, et al., Civil No. 2:09-cv-151 (S.D. Ind. 2009) at (Doc. 2)
(noting that Gorbey is barred from proceeding in forma pauperis due to his three strike
status under 28 U.S.C. § 1915(g)). Accordingly, he may not proceed in forma pauperis
unless he was in imminent danger of serious physical injury at the time he filed the instant
matter.

Allegations of imminent danger must be evaluated in accordance with the liberal
pleading standard applicable to pro se litigants, although the Court need not credit “fantastic
or delusional” allegations that “rise to the level of irrational or wholly incredible.” Gibbs v.
Cross, 160 F.3d 962, 966-67 (3d Cir. 1998) (quotations omitted). A prisoner need not allege
an “existing serious physical injury” to qualify for the exception to the “three strikes”
provision. /d. at 967. “It is sufficient that the condition [alleged] poses an imminent danger
of serious physical injury.” /d.; see also Abdul-Akbar, 239 F.3d at 315. Imminent danger
must exist “contemporaneously with the bringing of the action. Someone whose danger has
passed cannot reasonably be described as someone who ‘is’ in danger, nor can that past
danger reasonably be described as ‘imminent.” Abdul-Akbar, 239 F.3d at 313.

In the present matter, Gorbey’s claims of imminent danger fail. He asserts that he is
in imminent danger of serious physical injury because he did not receive proper medical
treatment for his glaucoma, he is assigned to a top bunk despite suffering from chronic
injuries, he is housed in a small cell without a duress button, and he is exposed to lead paint

and excessive lighting. (Doc. 1, pp. 18-19). He also generally asserts that his placement in
Case 3:20-cv-00867-RDM-CA Document 22 Filed 10/15/20 Page 5 of 6

BOP custody is a threat to his safety, that BOP officials abused the inmate discipline
process, failed to protect him from assault, and thwarted his efforts to exhaust his
administrative remedies. (Doc. 1, p. 18, Doc. 21). The Court finds that these allegations
simply do not rise to the level of a serious physical injury, or threat of serious physical injury.
28 U.S.C. § 1915(g). Gorbey’s claim that his mere placement in a high security facility may
subject him to physical injury is vague and too speculative to be considered imminent. See
Ball v. Famiglio, 726 F.3d 448, 468 (3d Cir. 2013), abrogated on other grounds by, Coleman
v. Tollefson, 135 S.Ct. 1759, 1763 (2015), (“[Cjourts . . . deny leave to proceed IFP when a
prisoner's claims of imminent danger are conclusory or ridiculous.”) (citation omitted). An
inmate claiming that he is in imminent danger of serious physical harm must “make specific
[and] credible allegations to that effect.” Bai, 726 F.3d at 470 (citation omitted).

Upon review of the filings in the instant action, the Court determines that Gorbey was
not under imminent danger of serious physical injury when he signed and filed his
complaint. Gorbey has failed to meet the imminent danger exception to 28 U.S.C. §
1915(g)’s three strikes rule, and thus failed to make the requisite showing to allow him to
proceed in forma pauperis. See Brown v. City of Philadelphia, 331 F. App’x 898 (3d Cir.
2009) (finding that the inmate demonstrated a pattern of abusing judicial process by
repeatedly filing frivolous actions, and affirming the district court’s order dismissing the

complaint pursuant to § 1915(g)). If Gorbey wishes to pursue the claims in this action, he
Case 3:20-cv-00867-RDM-CA Document 22 Filed 10/15/20 Page 6 of 6

must pay the filing fee in full. Failure to pay the full fee will result in dismissal of the
complaint.
ll. Conclusion

The Court will deny Gorbey’s application (Doc. 15) to proceed in forma pauperis and

direct him to submit the requisite filing fee. A separate Order shall issue.

 
   

 

LAY MAW
Robert D. Mariani
sit United States District Judge
Dated: October [ 5 0000
